Citation Nr: 1001727	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cervical and thoracic 
spine disorders.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 
1969.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

Previously the Board of Veterans' Appeals (Board) in March 
2008 denied the Veteran's request to reopen his claim for 
service connection for a lumbar spine disorder and remanded 
the claim for service connection for cervical and thoracic 
spine disorders.  


FINDINGS OF FACT

1.  Service treatment records do not include any references 
to disorders of the cervical or thoracic spine.  

2.  A March 1993 Magnetic Resonance Imaging revealed disc 
herniations and disc bulges in the thoracic and cervical 
spine.  

3.  The evidence does not link cervical and thoracic spine 
disorders to service. 


CONCLUSION OF LAW

The criteria for service connection for disorders of the 
thoracic and cervical spine have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3,309 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

In March 2008, the Board remanded the Veteran's claim to be 
readjudicated on the merits.  The purpose of the remand was 
also to ensure the Veteran was properly notified of VA's duty 
to notify and assist claimants.  A letter was sent to the 
Veteran in April 2008 which informed the Veteran of the 
evidence necessary to support his claim, how VA assigns 
disability ratings and effective dates, how the Veteran could 
assist with his claim and how VA could help him.  The claim 
was readjudicated on a de novo basis and the Veteran was 
issued a supplemental statement of the case in October 2009.  
Stegall v. West, 11  Vet. App. 268 (1998).  

The Veteran's VA records, service treatment records, private 
medical records and records from the Social Security 
Administration were obtained.  He was afforded a VA 
examination and a medical opinion was obtained.  In January 
2008, the Veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a videoconference hearing.  
The Veteran has not identified any additional evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Relevant Laws and Regulations  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service Connection for Cervical and Thoracic Spine Disorders

At service entrance in January 1966 the Veteran had no 
abnormalities of the neck or spine.  Service treatment 
records do not include any references to complaints or 
treatment for the cervical or the thoracic spine.  The 
November 1969 service separation examination found no 
abnormalities of the neck or spine.  On his November 1969 
Report of Medical History the Veteran denied any history of 
arthritis or joint deformity.   

The claims folder does not include any documentation of 
arthritis of the thoracic or cervical spine dated within one 
year of the Veteran's separation from the service.  

The Veteran was examined by VA in February 1989.  He claimed 
about back pain in the hip area.  There were no complaints of 
any cervical or thoracic pain at that time.  

The Veteran was again examined by VA in March 1990 at which 
time he complained of low back and knee pain, but did not 
complain of any symptoms of the cervical or thoracic spine.  

The first documentation of disorders of the cervical spine is 
a magnetic resonance imaging (MRI) performed in June 1993.  
It revealed disc bulges and herniations in both the cervical 
and thoracic spine.  

An April 2002 letter from the Veteran's family physician, Dr. 
Oshinowo reads in part as follows:  

(the Veteran) does indeed suffer from 
cervicothoracic and lumbosacral spine 
disease and his medical condition is 
indeed, service connected.  

Review of his records indicate (the 
Veteran) suffered a fall whilst in 
service in 1967.  He apparently tripped 
and fell down a flight of stairs on the 
ship he was serving on.  Records show 
that a diagnosis of coccydynia was made 
by ships doctors.  [The Veteran] 
indicates he receive various modalities 
of therapy for his injury inclusive of, 
but not limited to, spinal epidural 
injections.  Surgery was offered but 
declined by him.  Based on this 
assertion, it is doubtful if coccydynia 
was the right diagnosis as neither 
surgery or epidural injections were 
modalities of treatment for this 
condition.  

. . . Based on the above, it is my 
contention that (the Veteran's) current 
condition is service connected.  His 
injury was sustained in 1967 at a young 
age of 23.  An erroneous diagnosis of 
Coccydynia was made for which he received 
purely medical interventions until 
further evaluations in 1992 through 1996 
(in his late 40's and early 50's).  

. . . Proposed mechanism of injury 
suggest involvement of his entire spine 
from the onset with maximal force of 
impact at the spine base (the coccyx) 
with transmission through the other 
spinal vertebrae and resultant injury to 
the intervertebral disc spaces.  
Literature in support of damaged joints 
being prone to premature degenerative 
disease abounds and undoubtedly, his 
injury did contribute to and accelerate 
his spinal degeneration.  

In July 2006 a medical opinion was requested by VA.  It reads 
in part as follows:  

It should be noted . . . this man does 
not have a history of trauma, he had only 
coccydynia which is not necessarily 
caused by a traumatic event, and in fact, 
usually is not.  I would further take the 
issue with diagnosis of a "old fracture 
of the coccyx with angulation."  In my 
opinion, it is virtually impossible to 
fracture a coccyx and angulation of the 
coccyx does not necessarily suggest that 
he had a prior fracture.  Therefore, in 
my opinion, he had an anterior angulation 
of the coccyx itself, with a history of 
coccygeal pain and an unexpected 
diagnosis of coccydynia.  His separation 
exam showed an entirely normal 
examination to the lumbar spine.  

The later findings in this man, 20 to 30 
years after that event, of fairly 
extensive degenerative disease in the 
lumbar spine, and cervical spine, does 
not necessarily associate[] with this 
event, in April of 1967, and in my 
opinion, there is absolutely no 
connection between these two conditions. 
I have read Dr. Oshinowo's opinion and I 
do not agree.  

The Veteran in essence contends that he injured his back in 
service.  He has repeatedly said he fell in service and 
sustained injuries so severe they resulted in degenerative 
disc disease of his entire spine.  He asserts the April 1967 
records of treatment for tenderness over his coccyx document 
such a fall and injury.  His private physician has supported 
his position.  

The pivotal factor in this case is whether the evidence 
supports finding the Veteran sustained such a fall in 
service.  As the VA opinion noted in July 2006, the 
contemporaneous service treatment records specifically noted 
there had been no history of trauma.  The April 1967 service 
treatment records says "No previous hx [history] or known 
trauma."  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[holding that contemporaneous evidence has greater probative 
value than history as reported by the claimant]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [noting 
that self interest may affect the credibility of testimony].  
The Veteran's reports of a fall in service are not credible 
as they are inconsistent with the contemporaneous record.  

The opinion of Dr. Oshinowo relies on the Veteran's assertion 
that he sustained a fall in service.  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  In Swann v. Brown, 5 Vet. App. 229, 233 
(1993) the Court generally observed that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described.  Further the Court in Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) held that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant.  Dr. Oshinowo has assumed that the 
treatment record documented a fall and subsequent injury.  No 
such facts are reflected by the April 1967 service treatment 
records.  

In addition, the first complaints of any neck and upper back 
symptoms appear many years after his separation from the 
service.  The Veteran was seen and examined by VA in 1989 and 
again in 1990 with no complaints.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service when 
considering a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330 (2000).  This long break in the record with no 
relevant complaints or treatment tends to weigh against the 
conclusion the condition is related to service many years 
earlier.   

The Board has concluded the evidence does not show the 
Veteran sustained a fall in service that injured his spine.  
In addition, there is no evidence of arthritis of the 
thoracic or cervical spine dated within one year of the 
Veteran's separation from the service which would provide a 
basis for granting service connection under the provisions of 
38 C.F.R. § 3.307 and 3.309 (2009).  

Under these circumstances, a basis upon which to grant 
service connection for the claimed disabilities has not been 
presented.  



ORDER

Service connection for thoracic and cervical spine disorders 
is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


